Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 are are rejected under 35 U.S.C. 103 as being unpatentable over Geary 2009/0058731 in view of Yamaguchi 8,298,941.
Regarding independent claims 1,10,17,18,20:  Geary discloses a first dielectric 104 and a second dielectric substrate 108 [0028].  It is disclosed that these dielectrics 104 and 108 are ceramic [0030], i.e. a first ceramic substrate and a second ceramic substrate.  There is also disclosed a first radiating element 106, i.e. first patch antenna, and second radiating element 110, i.e. second patch antenna [0028].  There is disclosed a feed 112 [0028] and a thru aperture 120 (“feed via” as claimed) [0035].  It is 
Regarding claim 2,20:  Yamaguchi further discloses that the an electrode (feed) penetrates the seed layer.
Regarding claims 3,11: Geary and Yamaguchi discloses that which is seen above.  Geary and Yamaguchi do not specifically disclose that the seed layer of the first patch antenna and the seed layer of the feed via are the same material.  Official Notice is taken that using like materials to make electrical connections is old and well known.  It would have been obvious to a person of ordinary skill in the art at the time the current application was filed to use the same material for the seed layers.  This would help ensure consistent conductivity for a more accurate signal transmission.
Regarding claims 4,5,12,13:  Geary discloses the use of Copper metallization layer on the dielectric substrate, i.e. seed layers [0030].
Regarding claims 6,7,8,14,15,19: as seen above, Geary discloses a metalizaiton layer, i.e. seed layer) on the surfaces of the ceramic substrates [0030].
Regarding claims 9,16: Geary and Yamaguchi disclose that which is seen above.  Geary and Yamaguchi do not specifically disclose that the seed layers are of the same thickness.  Official Notice is taken that using plates or connection points of the same thickness is old and well known.  Similar to that as seen above, this would help insure a consistent signal by providing consistent conductivity characteristics.
Regarding claim 21: Geary discloses bonding to fabricate the apparatus [0028], i.e. spacing the substrates, seed layers and radiating plates by bonding them.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL D FRECH whose telephone number is (571)272-2390.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARL D FRECH/Primary Examiner, Art Unit 2887